Case 1:17-cv-00031-WES-PAS Document 35 Filed 03/26/19 Page 1 of 2 PageID #: 597




                                 UNITED STATE DISTRICT COURT
                                  DISTRICT OF RHODE ISLAND

  THE BANK OF NEW YORK MELLON
  f/k/a THE BANK OF NEW YORK, AS
  TRUSTEE FOR FIRST HORIZON
  ALTERNATIVE MORTGAGE
  SECURITIES TRUST 2004-AA5,
                   Plaintiff,

  v.                                                            CASE No. 17-cv-00031-WES-PAS

  CHRISTOPHER PEMENTAL,
  BARRINGTON HISTORICAL
  SOCIETY, LLC and all other unknown
  successors, assigns or distributees of
  BARRINGTON HISTORICAL
  SOCIETY, LLC,
                        Defendants
  ____________________________________/

        PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION FOR LEAVE TO FILE
                         SUPPLEMENTAL MEMORANDUM

             Plaintiff, The Bank of New York Mellon f/k/a The Bank of New York, as Trustee for First

  Horizon Alternative Mortgage Securities Trust 2004-AA5 (BNY Mellon), has no objection per se to

  the motion of Defendants, Christopher Pemental and Barrington Historical Society, LLC for leave to

  file a supplemental memorandum as long as sufficient time is accorded to the Plaintiff to file a reply

  thereto.

  Dated: March 26, 2019                          Respectfully Submitted,

                                                 The Bank of New York Mellon f/k/a The Bank of
                                                 New York, as Trustee for First Horizon Alternative
                                                 Mortgage Securities Trust 2004-AA5,
                                                 By its Attorney,

                                                 /s/ Catherine V. Eastwood____________
                                                 Catherine V. Eastwood, Esq., RI# 6406
                                                 Korde & Associates, P.C.
                                                 900 Chelmsford Street, Suite 3102
                                                 Lowell, MA 01851
                                                 (978) 256-1500 (ext. 249)
                                                 ceastwood@kordeassociates.com

                                                    1
Case 1:17-cv-00031-WES-PAS Document 35 Filed 03/26/19 Page 2 of 2 PageID #: 598




                                 CERTIFICATE OF SERVICE

         I hereby certify that on March 26, 2019, I caused this document to be filed through the

  electronic filing system with electronic service completed on all parties registered therein to

  receive notice in this case.

          The document electronically filed and served is available for viewing and/or

  downloading from the United State District Court for the District of Rhode Island’s Electronic

  Case Filing System.



                                                     /s/ Catherine V. Eastwood___________
                                                     Catherine V. Eastwood, Esq., RI# 6406




                                                2
